Name: Commission Implementing Regulation (EU) 2016/307 of 3 March 2016 amending for the 243rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  international trade
 Date Published: nan

 4.3.2016 EN Official Journal of the European Union L 58/45 COMMISSION IMPLEMENTING REGULATION (EU) 2016/307 of 3 March 2016 amending for the 243rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 February 2016, the Sanctions Committee of the United Nations Security Council (UNSC) decided to add eleven natural persons and one entity to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added to Annex I to regulation (EC) No 881/2002 under the heading Natural persons: (a) Abd Al-Baset Azzouz (alias (a) Abdelbassed Azouz, (b) Abdul Baset Azouz, (c) AA (initials)). Date of birth: 7.2.1966. Place of birth: Doma, Libya. Nationality: Libyan. Passport No: (a) 223611 (Libyan passport number) (b) C00146605 (British passport number). Address: Libya (last known location). Date of designation referred to in Article 7d(2)(i): 29.2.2016. (b) Gulmurod Khalimov. Date of birth (a) 14.5.1975, (b) approximately 1975. Place of birth: (a) Varzob area, Tajikistan, (b) Dushanbe, Tajikistan. Nationality: Tajikistan. Address: Syrian Arab Republic (location as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.2.2016. (c) Nusret Imamovic (alias Nusret Sulejman Imamovic). Date of birth: (a) 26.9.1971, (b) 26.9.1977. Nationality: Bosnia and Herzegovina Passport No: (a) 349054 (Bosnia and Herzegovina passport number), b) 3490054 (Bosnia and Herzegovina passport number). Address: Syrian Arab Republic (location as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.2.2016. (d) Muhannad Al-Najdi (alias (a) 'Ali Manahi 'Ali al-Mahaydali al-'Utaybi, (b) Ghassan al-Tajiki. Date of birth: 19.5.1984. Place of birth: al-Duwadmi, Saudi Arabia. Nationality: Saudi Arabian. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (e) Morad Laaboudi (alias (a) Abu Ismail, (b) Abu Ismail al-Maghribi. Date of birth: 26.2.1993. Place of birth: Morocco. Nationality: Moroccan. Passport No: (a) UZ6430184 (Moroccan passport number), (b) CD595054 (Moroccan national identity number). Address: Turkey. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (f) Ali Musa Al-Shawakh (alias (a) 'Ali Musa al-Shawagh, (b) 'Ali Musa al-Shawagh, (c) Ali al-Hamoud al-Shawakh, (d) Ibrahim al-Shawwakh, (e) Muhammad 'Ali al-Shawakh, (f) Abu Luqman, (g) Ali Hammud, (h) Abdullah Shuwar al-Aujayd, (i) Ali Awas, (j) 'Ali Derwish, (k) 'Ali al-Hamud, (l) Abu Luqman al- Sahl, (m) Abu Luqman al-Suri, (n) Abu Ayyub. Date of birth: 1973. Place of birth: Sahl Village, Raqqa Province, Syrian Arab Republic. Nationality: Syrian. Address: Syrian Arab Republic. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (g) Hasan Al-Salahayn Salih Al-Sha'ari (alias (a) Husayn al-Salihin Salih al-Sha'iri, (b) Abu Habib al-Libi, (c) Hasan Abu Habib). Date of birth: 1975. Place of birth: Derna, Libya. Nationality: Libyan. Passport No: (a) 542858 (Libyan passport number), (b) 55252 (Libyan national identification number, issued in Derna, Libya). Address: Libya. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (h) Mounir Ben Dhaou Ben Brahim Ben Helal (alias (a) Mounir Helel, (b) Mounir Hilel, (c) Abu Rahmah, (d) Abu Maryam al-Tunisi. Date of birth: 10.5.1983. Place of birth: Ben Guerdane, Tunisia. Nationality: Tunisian. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (i) Mohammed Abdel-Halim Hemaida Saleh (alias (a) Muhammad Hameida Saleh, (b) Muhammad Abd-al-Halim Humaydah, (c) Faris Baluchistan). Date of birth: (a) 22.9.1988, (b) 22.9.1989. Place of birth: Alexandria, Egypt. Nationality: Egyptian. Address: Egypt. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (j) Salim Benghalem. Date of birth: 6.7.1980. Place of birth: Bourg la Reine, France. Nationality: French. Address: Syrian Arab Republic (as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.2.2016. (k) Abu Ubaydah Yusuf Al-Anabi (alias (a) Abou ObeJda Youssef AI-Annabi, (b) Abu- Ubaydah Yusuf Al-lnabi, (c) Mebrak Yazid, (d) Youcef Abu Obeida, (e) Mibrak Yazid, (f) Yousif Abu Obayda Yazid, (g) Yazid Mebrak, (h) Yazid Mabrak, (i) Yusuf Abu Ubaydah, (j) Abou Youcef). Date of birth: 7.2.1969. Place of birth: Annaba, Algeria. Nationality: Algerian. Address: Algeria. Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 29.2.2016. (2) The following entry shall be added under the heading Legal persons, groups and entities: Harakat Sham Al-Islam (alias (a) Haraket Sham al-Islam, (b) Sham al- Islam, (c) Sham al-Islam Movement. Address: Syrian Arab Republic. Date of designation referred to in Article 7d(2)(i): 29.2.2016.